PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
*1004“It is hereby stipulated and agreed by and between the parties hereto by their respective solicitors, that the appeal herein of the Plaintiff-Appellant be dismissed, and that an order may be entered accordingly.
“Dated November 9, 1937.”
On consideration whereof, it is now here ordered, adjudged, and .decreed by this court that this appeal be docketed in this court. It is further ordered, adjudged, and decreed that this appeal be and the same is hereby dismissed with costs, pursuant to the foregoing stipulation.